Allowable Subject Matter
Claims 41-62 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 41-60, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose at least one processor configured to: receive, from a mobile communications device associated with a previous purchaser, a notification of intent to return a previously purchased product to the establishment, following receipt of the notification, identify in a data structure, a unique tag ID of a specific wirelessly transmitting tag associated with the previously purchased product, update the data structure to indicate that the previously purchased product was returned to the establishment, and upon updating the data structure, enable an ability to initiate an alarm when the at least one receiver receives a transmission from the specific tag associated with the previously purchased product in proximity to the EAS gate in the context as claimed.

Regarding claim 61, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose receiving transmissions from wirelessly transmitting tags; receiving, from a mobile communications device associated with a previous purchaser, a notification of intent to return a previously purchased product to an establishment; following receipt of the notification, identifying in a data structure, a unique tag ID of a specific wirelessly transmitting tag associated with the previously purchased product; updating the data structure to indicate that the previously purchased product was returned to the establishment; and upon updating the data structure, enabling an ability to initiate an alarm when at least one receiver associated with the establishment receives a transmission from the specific tag associated with the previously purchased product in proximity to at least one electronic article surveillance (EAS) gate in the establishment in the context as claimed.
Regarding claim 62, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose receiving, from a mobile communications device associated with a previous purchaser, a notification of intent to return a previously purchased product to an establishment; following receipt of the notification, identifying in a data structure, a unique tag ID of a specific wirelessly transmitting tag associated with the previously purchased product; updating the data structure to indicate that the previously purchased product was returned to the establishment; and upon updating the data structure, enabling an ability to initiate an alarm when at least one receiver associated with the establishment receives a transmission from the specific tag associated with the previously purchased product in proximity to at least one electronic article surveillance (EAS) gate in the establishment in the context as claimed.

The closest prior art of Garner (US 20200273013 A1) and Riggert (US 20200226333 A1) fail to anticipate or make obvious the claimed invention.
Garner teaches Some embodiments confirm the accuracy of the virtual cart through tracking product identifies such as RFID tags read by one or more RFID tags within the retail store and/or proximate a point of exit of the retail store, detecting product identifying information (e.g., bar codes, image processing of cameras of the retail store that are separate from the camera of the portable device 102, other such methods, or a combination of two or more of such methods. Based on the evaluation of products, the central server 106, inventory system 114 or other relevant system may identify that products physically retrieved by a customer (e.g., in a customer's physical cart, basket, etc.) are inconsistent with the products identified in the customer's virtual cart and/or numbers of products are inconsistent. Based on the detected inconsistency, the central server 106, inventory system 114 or other system can communicate a notification to the portable device to be presented to the customer, such as through a pop-up on a display, through an audible notice, through the APP, other such method or a combination of two or more of such methods. In some embodiments, the inconsistency can further be communicated to one or more point of sale systems to notify the customer through the point of sale system of the inconsistency (Para. 122).

Riggert discloses Systems and methods for operating an Electronic Article Surveillance (“EAS”) system. The methods comprise: detecting movement of a plurality of security tags in a facility using Radio Frequency Identification (“RFID”); identifying which security tags of the plurality of security tags are moving towards an exit of the facility or are in a surveillance zone; determining a number of the identified security tags that are coupled to unsold objects; comparing the number to a threshold value; and causing the EAS system to issue an alarm when the number is greater than or equal to the threshold value (Abstract). 
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689